Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Taiwanese Application TW108213501 dated 10/14/2019 and applicant has filed a certified copy of this Taiwanese application on 09/24/2020.

Specification
The disclosure is objected to because of the following informalities:
In par. 0016 of the specification, item number 34 is described as both “positioning groove” and “retaining groove”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the retaining groove of the positioning unit”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 earlier recites “the positioning unit is provided with a positioning groove mounted on the positioning flange of the guide screw”. It is not the retaining groove of the positioning unit” is interpreted to be --the positioning groove of the positioning unit--.
Claims 2-4 are rejected due to dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (TWM518608) in view of Bernhard (DE10241815 (A))
Regarding claim 1, Zheng teaches a self-centering vise structure (title: Improved structure of central vise) comprising: a vise body (10), a guide screw (20), a positioning unit (upper positioning member 60 and lower positioning member 70), a first movable jaw unit (30), and a second movable jaw unit (40); wherein: the vise body is provided with a guide way (11); the guide screw has a first end (left side end) provided with a first external thread (right-handed-threaded section 21) and a second end (right side end) provided with a second external thread (left-handed-threaded section 22); the guide screw has a middle provided with a positioning flange (23); the positioning flange has an annular shape; the positioning unit is mounted on the positioning flange of the guide screw; the first movable jaw unit is slidably mounted in the guide way of the vise body (shoulders 32 slidably disposed in respective tunnels); the first movable jaw unit is provided with a first internal thread (longitudinal threaded channel 31 with the right-handed-threaded section 21 threadedly disposed through) corresponding to the first external thread of the guide screw (Figures 1-3); the second movable jaw unit is slidably mounted in the guide way of the vise body (shoulders 42 slidably disposed in respective tunnels); the second movable jaw unit is provided with a second internal thread corresponding to the second external thread (longitudinal threaded channel 41 with the left-handed-threaded section 22 threadedly disposed through) of the guide screw (Figures 1-3); when the guide screw is rotated, the first movable jaw unit and the second movable jaw unit are moved simultaneously to perform a clamping action or a loosening action (because of having both left and right handed threads); the positioning unit is provided with two fixed portions (see reproduced and annotated Fig. 2 below); each of the two fixed portions of the positioning unit is provided with ; the positioning unit is provided with two locking screws (80); each of the two locking screws extends through the hole of each of the two fixed portions and is screwed into the guide way of the vise body (best shown in Fig. 4); the positioning unit includes a first positioning block (upper positioning member 60) and a second positioning block (lower positioning member 70); the first positioning block and the second positioning block are combined together by screwing (with screws 80; note that it is not claimed second screws different than locking screws already claimed, and therefore locking screws 80 read on the claim); the positioning unit is provided with a positioning groove (opposite half-circular cavities) mounted on the positioning flange of the guide screw; the positioning groove of the positioning unit has an annular shapeHowever Cheng does not teach elongate slots on each of the two fixed portions.

    PNG
    media_image1.png
    1160
    920
    media_image1.png
    Greyscale

Bernhard teaches a vise with movable and removable jaws. The fixed jaw (positioning unit in instant invention) having elongated holes 9 (par. 0026 and annotated Fig. below); the fixed jaw is mounted to the vise body by two screws via the elongated holes. This makes adjustment and quick removal of the fixed jaw possible.

    PNG
    media_image2.png
    558
    981
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Bernhard in device of Cheng for adjustment of position of the fixed jaw and quick removal of the fixed jaw.
Regarding claim 2, Zheng teaches the positioning unit is a cuboid lump (when 60 and 70 are assembled together).
Regarding claim 3, Zheng teaches the guide way of the vise body has a bottom face provided with two screw holes (12 in Fig. 3), and each of the two locking screws is screwed into each of the two screw holes of the vise body 10 (see Figs. 1-4).
Regarding claim 4, Zheng teaches the first movable jaw unit includes a first movable clamping block; the first movable clamping block is removably mounted (by two bolts) on the first movable jaw unit; the second movable jaw unit includes a second movable clamping block; the second movable clamping block is removably mounted (by two bolts) on the second movable jaw unit; the first movable clamping block and the second movable clamping block are interchangeable mutually (they are similar to each other and interchangeable); the first movable clamping block is removably mounted on the second movable jaw unit; and the second movable clamping block is removably mounted on the first movable jaw unit (by attaching 33 to 42 and 32 to 43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (US Publication No. 2018/0272499) teaches a self-centering vise structure (par. 0004: centric clamping vise) comprising: a vise body (A), a guide screw (threaded spindle 20), a positioning unit (upper positioning member 60 and lower positioning member 70), a first movable jaw unit (first jaw 30), and a second movable jaw unit (second jaw 40); wherein: the vise body is provided with a guide way (A1); the guide screw has a first end (first end 24) provided with a first external thread (right-handed-threaded section 21) and a second end (second end 25) provided with a second external thread (left-handed-threaded section 22); the guide screw has a middle provided with a positioning flange (enlargement 23); the positioning flange has an annular shape; the positioning unit is mounted on the positioning flange of the guide screw; the first movable jaw unit is slidably mounted in the guide way of the vise body (par. 0015: “shoulders 63 slidably disposed in the tunnels A2”); the first movable jaw unit is provided with a first internal thread (longitudinal threaded channel 31 with the right-handed-threaded section 21 threadedly disposed through) corresponding to the first external thread of the guide screw (par. 0014 and Figures 1-5); the second movable jaw unit is slidably mounted in the guide way of the vise body (par. 0015: “shoulders 63 slidably disposed in the tunnels A2”); the second movable jaw unit is provided with a second internal thread corresponding to the second external thread (longitudinal threaded channel 41 with the left-handed-threaded section 22 threadedly disposed through) of the guide screw (par. 0014 and Figures 1-5); when the guide screw is rotated, the first movable jaw unit and the second movable jaw unit are moved simultaneously to perform a clamping action or a loosening action (because of having both left and right handed threads); the positioning unit is provided with two fixed portions (see reproduced and annotated Fig. 2 below); each of the two fixed portions of the positioning unit is provided with a threaded hole; the positioning unit is provided with two locking screws (80); each of the two locking screws extends through the threaded hole of each of the two fixed portions (best shown in Fig. 4); the positioning unit includes a first positioning block (upper positioning member 60) and a second positioning block (lower positioning member 70); the first positioning block and the second positioning block are combined together by screwing (with screws 80); the positioning unit is provided with a positioning groove (opposite half-circular cavities 62, 72) mounted on the positioning flange of the guide screw; the positioning groove of the positioning unit has an annular shape

    PNG
    media_image3.png
    942
    734
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723